On Application for Rehearing
PER CURIAM.
The defendant contends that we erroneously gave the plaintiff credit for the sum of $118.80, representing two payments of $59.40 each, purported to have been paid by the plaintiff on the mortgage on the property. After a review of our computation of the payments, we find that this is true and that this credit should be allowed the defendant.
The defendant contends further that the plaintiff should not have been given credit for one-half of the $204.02, representing telephone bills from October 1939 to November 1940, when the defendant was not residing on the premises. The defendant is entitled to credit for this amount.
The judgment is amended so as to allow the defendant an additional credit of $220.81. As thus amended, the judgment is affirmed. The application for rehearing is denied.